DETAILED ACTION
Claims 1,4,6-21 are pending, claims 2,3 and 5 have been cancelled.
This action is in response to the amendment filed 12/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/22/2021, have been fully considered and are persuasive.  The rejections/objections have been withdrawn. 
Claim Objections
Applicant’s amendment overcomes the prior objection.
Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior rejection.
Allowable Subject Matter
Claims 1,4,6-21 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose devices having similar hole pattern connections.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753